AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                  UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STA TES OF AMERICA                           JUDGMENT IN A CRIMINAL CASE
                             V.                                 (For Offenses Committed On or After November I, 1987)

                    ANGIE URIBE (2)                                Case Number:      19CR0499-H

                                                                 Roxana Sandoval, Federal Defenders of San Diego, Inc.
                                                                 Defendant's Attorney
Registration Number: 73590-298

• -
THE DEFENDANT:
~    pleaded guilty to count(s)    1 of the Information.
                                  --------------------------------
 D was found guilty on count(s)
    after a nlea of not irniltv.
Accordingly, the defendant is adiudged guiltv of such count( s). which involve the following offense( s ):
                                                                                                                Count
Title & Section                   Nature of Offense                                                            Number(s)
8 USC I 324(a)(2)(B)(iii);        BRINGING IN ALIENS WITHOUT PRESENTATION AND                                     I
 rs use 2                         AIDING AND ABETTING




     The defendant is sentenced as provided in pages 2 through
                                                                  - - -4- - - of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D   The defendant has been found not guilty on count(s)

 ~   Count(s)   2 and 3 of the Information                 are dismissed on the motion of the United States.


 ~   Assessment: $100. 00.

 ~  Fine waived            D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                 August 16 2019
                                                                 Date of Imposition of Sentence


                         FILED                                                      MARILYNL.
                                                                                    ES DISTRICT JUDGE
                           AUG 16 2019
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:                ANGIE URIBE (2)                                                           Judgment - Page 2 of 4
     CASE NUMBER:              19CR0499-H

                                                         PROBATION
The defendant will be on probation for a term of:
3 YEARS.

                                                MANDATORY CONDITIONS

1.    The defendant must not commit another federal, state or local crime.
2.    The defendant must not unlawfully possess a controlled substance.
3.    The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
      controlled substance. The defendant must submit to one drug test within 15 days of release on probation and at least two
      periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more than 4
      drug tests per month during the term of probation, unless otherwise ordered by the court.
           D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a
      sentence of restitution. ( check if applicable)
5.    ~ The defendant must cooperate in the collection of DNA as directed by the probation officer. ( check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
   20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
   the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. ( check if applicable)
7.    •
      The defendant must participate in an approved program for domestic violence. (check if applicable)

The defendant must comply with the standard conditions of probation that have been adopted by this court as well as with any
other conditions on the attached page.




                                                                                                                  19CR0499-H
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:                  ANGIE URIBE (2)                                                                          Judgment - Page 3 of 4
 CASE NUMBER:                19CR0499-H

                                       STANDARD CONDITIONS OF PROBATION
As part of the defendant's probation, the defendant must comply with the following standard conditions of probation.
These conditions are imposed because they establish the basic expectations for the defendant's behavior while on
probation and identify the minimum tools needed by probation officers to keep informed, report to the court about, and
bring about improvements in the defendant's conduct and condition.

1. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
   hours of their release on probation, unless the probation officer instructs the defendant to report to a different probation office or
   within a different time frame.

2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer as
   instructed.

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or anything
   about their living arrangements (such as the people living with the defendant), the defendant must notify the probation officer at
   least 10 days before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
   the defendant must notify the probation officer within 72 hours of becoming aware of a change or expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their probation that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant knows
   someone has been convicted of a felony, they must not knowingly communicate or interact with that person without first getting
   the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72
   hours.

10. The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or tasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation officer
    may require the defendant to notify the person about the risk and the defendant must comply with that instruction. The probation
    officer may contact the person and confirm that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of probation.



                                                                                                                               19CR0499-H
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                ANGIE URIBE (2)                                                               Judgment - Page 4 of 4
CASE NUMBER:              19CR0499-H

                                     SPECIAL CONDITIONS OF PROBATION

     1.   Submit your person, property, house, residence, vehicle, papers, [computers (as defined in 18 U.S.C. § 1030(e)(l)),
          other electronic communications or data storage devices or media,] or office, to a search conducted by a United
          States probation officer. Failure to submit to a search may be grounds for revocation of release. The offender must
          warn any other occupants that the premises may be subject to searches pursuant to this condition. An officer may
          conduct a search pursuant to this condition only when reasonable suspicion exists that the offender has violated a
          condition of his supervision and that the areas to be searched contain evidence of this violation. Any search must
          be conducted at a reasonable time and in a reasonable manner.

     2.   Not enter or reside in the Republic of Mexico without permission of the court or probation officer and comply with
          both United States and Mexican immigration law requirements.

     3.   Participate in a program of mental health treatment if directed by the probation officer. The Court recommends that
          the defendant take all medications as prescribed by a psychiatrist/physician, and not discontinue any medication
          without permission or good cause. The court authorizes the release of the presentence report and available
          psychological evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
          release of information between the probation officer and the treatment provider. May be required to contribute to
          the costs of services rendered in an amount to be determined by the probation officer, based on ability to pay.

     4.   Participate in a cognitive behavioral treatment program as directed by the probation officer, and if deemed necessary
          by the probation officer. Such program may include group sessions led by a counselor, or participation in a program
          administered by the probation office. May be required to contribute to the costs of services rendered in an amount
          to be determined by the probation officer, based on ability to pay.

     5.   Be monitored for a period of 8 months. In addition to other court-imposed conditions of release, the offender's
          movement in the community shall be restricted as follows: You are restricted to your residence at all times except
          for employment; education; religious services; medical, substance abuse, or mental health treatment; attorney visits;
          court appearances; court-ordered obligations; or other activities as preapproved by the probation officer. The Court
          reserves the right to impose location monitoring if deemed appropriate. (Home Detention)

II
II
II




                                                                                                                19CR0499-H
